                                                     July 30, 2018


The Honorable Mike Pompeo
Secretary of State
U.S. Department of State
2201 C. Street, N.W.
Washington, D.C. 20520

The Honorable Jeff Sessions
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

Dear Secretary Pompeo and Attorney General Sessions:

        We, the undersigned Attorneys General, write to express our serious concern about the
Department of State’s settlement with Defense Distributed and the proposed rules (83 Fed. Reg.
24198; 83 Fed. Reg. 24166) published by the Department of State and the Department of
Commerce to amend the International Trafficking in Arms Regulations. As the Chief Law
Enforcement Officers of our states, we believe the settlement terms and proposed rules are
deeply dangerous and could have an unprecedented impact on public safety. In addition to
helping arm terrorists and transnational criminals, the settlement and proposed rules would
provide another path to gun ownership for people who are prohibited by federal and state law
from possessing firearms. Federal courts have recognized the danger of allowing these guns to
be publicly available on the Internet, and this Administration has abruptly disregarded those
rulings. We urge you to withdraw from the settlement and withdraw the proposed rules
immediately, and allow full and fair consideration of any future proposed rules on these issues.

       We believe the settlement and proposed rules will facilitate violations of federal and state
laws, and will make Americans less safe from both domestic and international threats. For
example, individuals who access the files posted by Defense Distributed (and similar files posted
by others in the future) and use those files will be circumventing laws that regulate the
manufacture, sale, transfer, possession, and export of firearms. The Arms Export Control Act
requires the federal government to reduce the international trade in, and lessen the burden of,
arms abroad. Domestically, many of our states have carefully crafted regulatory regimes geared
at preventing gun violence and protecting public safety. The Department of State’s abrupt
change in position seriously undermines the efficacy of those laws and creates an imminent risk
to public safety.

        As a result of the Department of State’s settlement with Defense Distributed, terrorists,
criminals, and individuals seeking to do harm would have unfettered access to print and
manufacture dangerous firearms. Some of these weapons may even be undetectable by
magnetometers in places like airports and government buildings and untraceable by law
enforcement. Illegal trafficking of these guns across state and national borders could also
increase, and self-made, unregistered, and untraceable firearms could easily wind up in the hands
of (or simply be produced directly by) dangerous individuals.

        The proposed rules would also transfer oversight of certain weapons and ammunition –
which have long been considered “military grade” and are currently on the United States
Munitions List – from the Department of State to the Department of Commerce. The settlement
and proposed rules would facilitate the upload of files and other information sufficient to build
unsafe and untraceable guns to the Internet. There would be unrestricted access, domestically
and abroad, to large amounts of technical data that had previously been regulated to promote
serious national security interests.

         We agree with the argument that the Department of Justice and Department of State
asserted for years in the lawsuit brought by Defense Distributed, before this abrupt reversal: that
the release of these computer files of firearms would threaten national security and put our
residents in danger. 1 For example, the Department of Justice wrote in its brief to the Fifth Circuit
Court of Appeals, “[t]he computer data files at issue here, if made publicly available without
restriction, would allow anyone with a 3-D printer (or related device) to create, at the touch of a
button, parts and components for an operational firearm that is untraceable and undetectable by
metal detectors. Because such printers are readily available, allowing the distribution of the
computer files at issue here is tantamount to permitting the dissemination of firearms
themselves.” 2 The settlement and the related proposed rules are inconsistent with the
government’s longstanding position and recklessly disregard public safety and security.

      These rules, if finalized, and the settlement, if implemented, set a precedent that would
endanger the lives of civilians, law enforcement, and members of the armed forces at home and

1
 Defense Distributed v. U.S. Dep’t of State, Case 1:15-cv-00372-RP, Defs.’ Mot. Dismiss Second Am. Compl., at 1
(W.D. Tex. April 6, 2018).
2
  Brief for Federal Appellees, 2016 WL 614088, Case No. No. 15-50759, at *7 (5th Cir. 2016). In the same brief,
the Department of Justice also wrote “[t]he availability of such firearms to foreign nationals, particularly
if…attributable to the United States, could raise significant foreign policy and national security concerns….” Id. at
*1. The Department of Justice additionally asserted, “[i]f such a firearm were produced and ‘then used to commit an
act of terrorism, piracy, assassination, or other serious crime,’ the United States could be held accountable, causing
‘serious and long-lasting harm to the foreign policy and national security interests of the United States.’” Id. at *23
(quoting Aguirre Decl. ¶ 35(a) [ROA.571).

                                                          2
abroad. We urge you to withdraw from the settlement immediately. The status quo – which
currently ensures public safety and national security by prohibiting publication of firearm design
files on the Internet – should be maintained. Any rulemaking on these issues should not be tied
to a specific settlement agreement and should be subject to full and fair rulemaking proceedings,
so that all stakeholders may provide input into the rules in the interest of public safety.


                                                     Sincerely,



______________________                               ______________________
Maura Healey                                         Xavier Becerra
Attorney General of Massachusetts                    Attorney General of California



______________________                               ______________________
Cynthia Coffman                                      George Jepsen
Attorney General of Colorado                         Attorney General of Connecticut



______________________                               ______________________
Matthew P. Denn                                      Karl A. Racine
Attorney General of Delaware                         Attorney General of the District of Columbia



______________________                               ______________________
Russell A. Suzuki                                    Lisa M. Madigan
Attorney General of Hawaii                           Attorney General of Illinois



______________________                               ______________________
Thomas J. Miller                                     Janet T. Mills
Attorney General of Iowa                             Attorney General of Maine



______________________                               ______________________
Brian E. Frosh                                       Lori Swanson
Attorney General of Maryland                         Attorney General of Minnesota




                                                3
______________________                 ______________________
Gurbir S. Grewal                       Hector Balderas
Attorney General of New Jersey         Attorney General of New Mexico



______________________                 ______________________
Barbara D. Underwood                   Ellen Rosenblum
Attorney General of New York           Attorney General of Oregon



______________________                 ______________________
Josh Shapiro                           Peter F. Kilmartin
Attorney General of Pennsylvania       Attorney General of Rhode Island



______________________                 ______________________
Thomas J. Donovan, Jr.                 Mark R. Herring
Attorney General of Vermont            Attorney General of Virginia



______________________
Bob Ferguson
Attorney General of Washington




                                   4
